WHEELER, District Judge.
Attorneys have presented claims for services in priority. The bankrupt act provides for “one reasonable attorney’s fee, for the professional services actually rendered, irrespective of the number of attorneys employed, to the petitioning creditors in involuntary cases, to the bankrupt in involuntary cases while performing the duties herein prescribed, and to the bankrupt in voluntary cases, as the court may allow.” Section 6áb. This is a voluntary case, and the law refers to what services are actually rendered by an attorney for the bankrupt in assisting him about what the law requires him to do, such as preparing the petition and schedules. In re Kross (D. C.) 3 Am. Bankr. R. 187, 96 Fed. 810. The report of the referee shows that the bankrupt filled out Ms petition and made his own schedules with his own hand, and that no proof was offered of anything that the attorneys did about them. The actual performance of necessary and proper services must be shown, in order that the court “may allow.” if one is so shown. The one examination of the bankrupt appears from the report to have been attended by these attorneys in the interest of a preferred creditor, and in opposition to the estate, and that this is all that was done by them about the discharge before the death of the bankrupt. What was done after Ms death would not be anything required of Mm to be done, but would be done for those interested in his property acquired after adjudication. As the case now stands, the report would have to be accepted, and the claims rejected. There may have been services of an attorney about the preparation of the petition and schedules, by way of advice, besides writing them out. On motion of claimants, the report is recommitted for further finding and report as to any such services. Report recommitted.